The testimony of Rupert Bragg that he was driving the truck at the time of the accident, that the State hired it from, *Page 234 
Dane, and that he worked for Dane, would have warranted the jury in finding that the defendant owned the truck and that Bragg was driving it as his agent and on his business. The evidence that Bragg stopped the truck as Sanborn approached and that Sanborn attempted to pass, whereupon Bragg started again and skidded into the plaintiff's car, together with evidence that Bragg had skidded at the same place earlier the same day and knew the condition and tendency of the roadway, would have justified a finding of Bragg's negligence. The defendant's position that Bragg had no authority to bind the defendant by his testimony upon the issue of his agency is not tenable. Riley v. Bank, 86 N.H. 329, 331, and cases cited.
Judgment for the plaintiff.